Opinion to issue September 6, 2005
 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00812-CR
____________

IN RE GERARDO BUENTELLO , Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
                    Relator, Gerardo Buentello, filed in this Court a petition for writ of
mandamus  asking that we order respondent
  to: (1) stay the proceedings in the trial
court in three pending cases that are set for jury trial, and (2) take action on relator’s
request for a hearing on indigency for the purpose of obtaining funds for a psychiatric
evaluation of relator to be used at trial. 
                         We deny the petition for writ of mandamus.
 PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland. 
Do not publish.  Tex. R. App. P. 47.2(b).